DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2021 has been entered.
Claims 2-5 and 14-17 are cancelled; new claims 25-28 are entered; claims 1, 6-13 and 18-28 are pending.

Response to Arguments
Applicant's arguments filed 07 April 2021 have been fully considered but they are not persuasive. Since the arguments pertain to the amended subject matter, they will be addressed below in the prior art rejection.

Claim Rejections - 35 USC § 112
In view of the amendments received 07 April 2021, the Examiner withdraws the rejection of claims 1 and 13, and their dependent claims, under 35 USC 112(b) or 35 USC 112, second paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-13 and 18-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaccio et al (U.S. 7,245,962). Regarding claims 1, 6, 12-13, 18 and 24, Ciaccio discloses (Figures 13 and 16A-16B) an electrical interface; and a processor, configured to: receive, via the electrical interface, a first electrocardiographic signal (col. 5, lines 53-67) from a first electrode and a second electrocardiographic signal from a second electrode (col. 9, line 61-col. 10, line 6) within a heart of a subject, ascertain a property of each of the first and second signal, ascertain locations of the first and second electrodes in a coordinate system (col. 24, lines 1-39) of a computerized model  by projecting a plurality of rays from each of the ascertained locations and selecting the portions of the model in response to the points at which the rays intersect the model; and display the model such that for each of the first and second electrodes, the portions of the model selected for each electrode are marked to indicate a corresponding property of the signal that was received from the corresponding electrode (col. 6, line 29-col. 7, line 5).
Regarding claims 7 and 19, Ciaccio discloses (col. 11, lines 16-43) the processor is configured to display the model such that the selected portions of the model are colored to indicate the property.
Regarding claims 8-10 and 20-22, Ciaccio discloses (col. 30, line 47-col. 31, line 11) the property of the signal is a dominant frequency of the signal.
Regarding claims 11 and 23, Ciaccio discloses (col. 14, lines 1-13) the property of the signal is a cycle length of the signal.
Regarding claims 25 and 27, Ciaccio discloses (col. 55, line 63-col. 56, line 43) the processor is configured to, in selecting the portions of the model, set a density of the selected portions as a decreasing function of a distance from the model of the ascertained location.
Regarding claims 26 and 28, Ciaccio discloses (col. 25, lines 1-30) the processor is configured to, in selecting the portions of the model, set a spread of the selected portions as an increasing function of a distance, from the model, of the ascertained location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792